
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(l)



AMENDED AND RESTATED
WD-40 COMPANY
1999
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN


        The WD-40 Company 1999 Non-Employee Director Restricted Stock Plan (the
"Plan") is amended and restated as of this 11th day of December, 2001 by the
Board of Directors of WD-40 COMPANY, a Delaware corporation, (the "Company").

1.ESTABLISHMENT AND PURPOSE

        The purpose of the Plan is to authorize the issuance of shares of the
Company's common stock to Directors who are not full time employees of the
Company. The Board of Directors has determined that it will be in the best
interest of the Company and its shareholders for all Directors to maintain a
minimum level of share ownership.

2.AMOUNT OF STOCK

        The total number of shares of the Company's common stock that may be
issued pursuant to the Plan shall not exceed 25,000 shares. In the event that
there are not a sufficient number of authorized but unissued shares available
pursuant to the Company's Articles of Incorporation to cover the number shares
called for by this Plan for any year as well as for any outstanding stock option
plan or other plan authorizing the future issuance of a specific number of
shares, this Plan shall be suspended until a sufficient number of shares are
duly authorized.

3.ADMINISTRATION

        The Plan shall be administered by the Board of Directors. Subject to the
express terms and conditions of the Plan, the Board of Directors shall have full
power to construe and interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, and to make all other determinations necessary
or advisable, in the sole discretion of the Board of Directors, for its
administration.

4.ISSUANCE OF RESTRICTED SHARES

        (a)    Issuance of Restricted Shares. As soon as practicable following
the first business day of March of each year, the Company shall, in lieu of the
payment of $5,000 of annual Director compensation, issue restricted shares of
the Company's common stock to each non-employee Director who does not then own
shares having an aggregate fair market value of at least $50,000. The number of
shares to be issued shall be determined as set forth in paragraph 4(c) below.
Share ownership for purposes of the Plan shall include all shares in which the
Director has a direct or indirect pecuniary interest as defined under
regulations promulgated pursuant to Section 16 of the Securities Exchange Act of
1934, but pecuniary interest shall not be established by attribution to family
member ownership interest.

        (b)    Elective Issuance of Restricted Shares. Any Director may elect,
by written letter delivered to the President on or before the date of the
regularly scheduled meeting of the Board of Directors in September, but not
later than November 30th if the meeting is scheduled for a later date, to
receive restricted shares of the Company's common stock in lieu of all or the
balance of such Director's annual compensation, in increments of $5,000,
excluding such compensation as may be payable for attendance at or chairing of
committee meetings and excluding any additional compensation payable to the
Chairman of the Board. Any such election shall be subject to the formal election
of such Director at the next following Annual Meeting of Stockholders. The
number of shares to be issued shall be determined as set forth in paragraph 4(c)
below.

1

--------------------------------------------------------------------------------


        (c)    Calculation of Shares to be Issued. The number of restricted
shares of the Company's common stock to be issued pursuant to the provisions of
paragraph's 4(a) and 4(b) above shall be calculated by dividing the amount of
compensation for which the shares are to be issued by an amount equal to ninety
percent (90%) of the closing price of the Company's shares on the first business
day of March. Such resulting number of shares shall be rounded to the nearest
integer.

        (d)    Restricted Shares. All shares issued pursuant to the Plan shall
be restricted for a period of five years or until such Director's retirement
from the Board of Directors following his or her 65th birthday, or such
Director's earlier death or disability. During such period of restriction the
shares may not be sold or disposed of. Until the restriction on sale or transfer
has expired or until such Director's 65th birthday, whichever date is earlier,
the shares shall be subject to forfeiture and cancellation by the Company in the
event such Director resigns or otherwise fails to continue to serve on the Board
of Directors for any reason other than as a result of death or disability.

        (e)    Removal of Restrictions on Merger or Sale. In the event the
Company proposes to merge or consolidate with another corporation or to sell or
dispose of its assets and business or to dissolve, the restrictions upon resale
shall be removed as of the closing or expiration of such transaction so that the
shares may be tendered for acceptance of any cash or exchange offer made in
connection with such transaction.

        (f)    Issuance of Shares to New Directors. In the event any vacancy on
the Board of Directors is filled during the year and in the case of Directors
first elected to serve at the Annual Meeting of Stockholders, such Directors
shall have thirty (30) days following their election or appointment to make any
election authorized pursuant to the provisions of paragraph 4(b) above. The
terms of this Plan and any elections authorized hereunder shall apply to such
prorated compensation payable to new Directors pursuant to the director
compensation policy then in effect. The number of shares to be issued to newly
appointed directors shall be computed based upon the price of the Company's
common shares as of the first business day of the second month following such
appointment and the shares shall be issued as soon as practicable thereafter.

5.SHARE CERTIFICATE ENDORSEMENTS

        Each share certificate representing shares issued pursuant to the Plan
shall bear the following restrictive endorsements which may be removed at such
time as the restrictions provided by the Plan have expired and provided that
counsel for the Company has issued an opinion that the shares may be transferred
free of restrictions imposed by the Securities Act of 1933 or the securities
laws of any state or any other law regulating the issuance of securities:

(i)    "The shares represented by this certificate are subject to transfer
restrictions in accordance with the terms of a Non-Employee Director Restricted
Stock Plan amended and restated as of December 11, 2001, a copy of which may be
obtained without charge by written request delivered to the Corporation."

(ii)    "The shares represented by this certificate have not be registered under
the Securities Act of 1933 or any applicable state securities acts and cannot be
transferred without an opinion of counsel satisfactory to the Corporation's
legal counsel that such transfer will not violate any such securities laws."

6.TAX REPORTING AND WITHHOLDING

        The Company shall comply with all reporting and withholding requirements
applicable to the compensatory issuance of shares to non-employee Directors
under the Internal Revenue Code and regulations thereunder.

2

--------------------------------------------------------------------------------


7.SUSPENSION, AMENDMENT OR TERMINATION OF THE PLAN

        The Board of Directors may at any time amend, suspend or terminate the
Plan. Unless the Plan shall theretofore have been terminated by the Board of
Directors, the Plan shall terminate on December 31, 2009. No shares may be
issued during such suspension or after such termination. The termination of the
Plan shall not, without the consent of a Director holding restricted shares
issued pursuant to the Plan, alter or impair any rights or obligations
theretofore granted or imposed by the Plan.

8.DELIVERY OF SHARES SUBJECT TO DELAYS

        The issuance and delivery of shares under the Plan shall be subject to
and in compliance with the laws of any state or other governmental authority
applicable thereto, the Board of Directors being hereby authorized to cause to
be prepared, filed and presented on the Company's behalf to any governmental
official, agency or tribunal all such applications or other instruments or
papers and to maintain any and all proceedings as shall be required to cause the
issuance to the Company of a permit or other authorization to issue or deliver
any such shares. Neither the Company nor any officer, director or employee shall
be liable for any delay in issuance or delivery of any shares pending the filing
of any such application, instrument or papers or the grant of a permit or other
authorization to enable such issuance or delivery to be made.

        IN WITNESS WHEREOF, the Plan is adopted this 11th day of December, 2001.

    WD-40 COMPANY
 
 
By
/s/  GARY O. RIDGE            

--------------------------------------------------------------------------------

Garry O. Ridge, President
Attest:
 
 
 
/s/  JOHN B. SIDELL      

--------------------------------------------------------------------------------

John B. Sidell, Secretary
 
 
 

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(l)



AMENDED AND RESTATED WD-40 COMPANY 1999 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK
PLAN
